Case 2:19-cv-10581-ODW-SK Document 54 Filed 06/17/21 Page 1 of 2 Page ID #:4812




 1                                                                             JS-6
 2
 3
 4
 5
 6
 7
 8
                         United States District Court
 9
                         Central District of California
10
11   D.D., a minor, by and through his guardian Case № 2:19-cv-010581-ODW (SKx)
12   ad litem, Nailian H.,
                                                JUDGMENT
13                      Plaintiff,
14        v.
15   GARVEY SCHOOL DISTRICT, a local
16   educational agency,
17                      Defendant.
18
19
20                                       JUDGMENT
21        In light of the Court’s Order Affirming in Part and Reversing in Part the
22   Decision of the Office of Administrative Hearings (“OAH”), (ECF No. 53), IT IS
23   HEREBY ORDERED, ADJUDGED, AND DECREED that the OAH Decision is:
24         AFFIRMED as to OAH Issue Two (timely occupational therapy
25             assessment);
26         AFFIRMED in part and REVERSED in part as to OAH Issue Four
27             (appropriate goals, services, supports, and placement):
28                o AFFIRMED as to Occupational Therapy for the statutory period;
Case 2:19-cv-10581-ODW-SK Document 54 Filed 06/17/21 Page 2 of 2 Page ID #:4813




 1              o AFFIRMED as to Behavior from March 6, 2018, to February 28,
 2                 2019;
 3              o AFFIRMED as to the remedy in the area of Behavior from
 4                 February 28, 2017, to March 5, 2018; and
 5              o REVERSED in part as to the finding that Defendant was the sole
 6                 prevailing party—Student also prevailed in part on Issue Four as to
 7                 Behavior from February 28, 2017, to March 5, 2018; and
 8         REVERSED in part as to OAH Issue Three (independent educational
 9           evaluations) as to the remedy—Defendant is ORDERED to fund
10           independent educational evaluations in the areas of speech and language,
11           functional behavior, occupational therapy, and assistive technology with
12           augmentative and alternative communication.
13        The Clerk of the Court shall close the case.
14
          IT IS SO ORDERED.
15
16
          June 17, 2021
17
18
                                ____________________________________
19
                                         OTIS D. WRIGHT, II
20                               UNITED STATES DISTRICT JUDGE
21
22
23
24
25
26
27
28



                                               2
